972 So. 2d 890 (2007)
Robert KENNEDY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-0524.
District Court of Appeal of Florida, First District.
October 15, 2007.
Rehearing Denied January 28, 2008.
Robert Kennedy, pro se, Petitioner.
Bill McCollum, Attorney General, and Felicia Wilcox, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Robert Kennedy filed this action as an appeal. However, because Kennedy is challenging an order denying a public records request, it is more properly treated as a petition for writ of certiorari. See Yanke v. State, 588 So. 2d 4, 5 (Fla. 2d DCA 1991) (treating an appeal from an order denying a request for free copies of a state attorney's files as a petition for *891 writ of certiorari). The petition is hereby denied without discussion.
DENIED.
BARFIELD, DAVIS, and LEWIS, JJ., concur.